Title: To James Madison from Thomas Appleton, 26 December 1814
From: Appleton, Thomas
To: Madison, James


        
          Paris 26th. December 1814.
        
        I am sensible, Sir, in addressing to you personally my letter I am deviating from forms usually observ’d, and from which most assuredly I should not have departed in the present instance, if it were not precisely the intermediate time betwixt the retiring of mr. monroe from the department of State, and your nomination of his successor; I hope therefore, Sir, you will accept this my apology, as likewise, that the purpose of the subsequent part of my letter, may obtain that result for which I am earnestly solicitious. In the commencement of the year 1798. I was appointed to the consulate of Leghorn, and as from that period to the present time, there is no government of Europe which has experience’d so great a variety of changes as that of Tuscany, so I am persuaded you will readily belieive, Sir, that my task has at all times been attended with no common difficulties in performing. I will now, Sir, in a few words state the object of my request. I have learnt from His Excellency mr. Crawford, our minister at this Court, that the officiating of mr. Barnet as Consul for this City, is merely provisional, and that he by no means intends to relinquish his appointment at Havre for that of Paris; my very earnest desire then is, Sir, to obtain from you this consulate & agency in exchange for that I hold in Tuscany. I am well aware of a certain awkwardness which always accompanies the speaking of one’s self, but you will pardon me, I am persuaded, if I relate some events which have occur’d during my residence in Italy, which though I am far from assuming any merit from performing what I esteem’d most essentially my duty, yet as they may not have come to

your knowledge, they will, however, serve to shew, that I have, at all times been vigilant in seeking those occasions, where I might be useful to my country. In the year 1798, I learnt from mr. O:Brien then consul at algiers, that owing to the extraordinary delay of our presents, he was personally threaten’d with chains, and that the Corsairs of the regency would be let loose on our merchant ships which were then very numerous on the mediterranean. From a correct knowledge of the cause of this delay, and of the departure of the three vessels of war destin’d for the uses of the Dey, I lost no time in giving this information, by every possible mode of Conveyance to mr. O. Brien, and I had afterwards the satisfaction to receive from him in a letter of thanks, the following expression “I have shewn your letter to the Dey, and hostilities are suspended.”
        In the subsequent year I receiv’d from mr. Eaton, then consul at Tunis, a letter stating the immediate danger of war, occasion’d by the delay of the arrival of the presents long since due. I discover’d with much difficulty the Cause of this delay, and I dispatch’d quadruplicate letters in the hope they would arrive, so as to prevent the imminent danger we were then in, and in this I as happily succeeded, as I had done in the Case of Algiers. Finally, at the period when we were menac’d with war by the Bey of Tripoli, I procur’d from the french minister in Tuscany, a letter to the french charge d’affaires in that regency, urging in the most pressing manner his utmost influence with the Bey, to suspend any act of hostility against the Commerce of the U.S.—and he even added, that he should become responsible for the fulfillment of our stipulations. This generous mediation was afterwards approv’d of by the minister of foreign affairs in Paris, and would assuredly have had the most happy tendency to prevent the war in which we were soon after involv’d with Tripoli, but for the too precipitate departure of mr. Cathcart, then Consul for the U:States. The most ample detail of what occur’d in relation to our affairs then in Tripoli, I am in possession of, from the hand of the very estimable Danish Consul then in that regency. To Conclude, Sir, permit me to add, that at the period when I was appointed by mr. Adams, as consul at Leghorn, that the application which I then made was, for the consulate of Paris, strengthened by the intervention of persons of So distinguish’d characters that the President did me the honor to Say, he had never seen so respectable names to any address, hitherto presented to him, and that he should immediately have complied with my request, were not the political Situation of the U. States & france, at that time such, as absolutely precluded the possibility of making any nomination for this City. I shall close my already too long letter with only observing that from a residence of twelve Years in Paris, I am necessarily habituated to the customs & usages of this Country, previous to my appointment in Italy, join’d to a perfect Knowledge of the language, will, I presume, place me, at least on a level with those who may be

solicitous of this appointment, and as a native citizen consul for the U. S. my commission is antecedent to every one in Europe, excepting mr. Bourne at Amsterdam. I trust, Sir, that the honorable discharge of my duty during seventeen years in one consulate, will serve as a sure pledge of the fidelity & integrity with which I shall perform those of the one I now very earnestly solicit of you. Accept, Sir, the expressions of the very high respect, with which I have the honor to be Your most obedient Servant
        
          Th: AppletonConsul for the U.S.ALeghorn.
        
      